ITEMID: 001-61309
LANGUAGEISOCODE: ENG
RESPONDENT: DNK
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF VASILEVA v. DENMARK
IMPORTANCE: 3
CONCLUSION: Violation of Art. 5-1;Non-pecuniary damage - financial award;Costs and expenses award - domestic proceedings;Costs and expenses (Convention proceedings) - claim dismissed
JUDGES: Christos Rozakis
TEXT: 7. On 11 August 1995 on a public bus in the city of Århus the applicant, born in 1928, had a dispute with a ticket inspector, who accused her of having travelled without a valid ticket. When he was about to issue a penalty fare she refused to disclose her identity and the police were consequently called. They requested that the applicant give her name and address, and since she refused, she was arrested at 9.30 p.m. in accordance with section 755, subsection 1, cf. section 750 of the Administration of Justice Act (Retsplejeloven) and brought to the police station.
8. From the police reports it appears that the police estimated that the applicant was approximately sixty years old. Having been deprived of her personal belongings, she was put in a waiting room at 9.45 p.m. and after a visit to the toilet at 11.00 p.m. she was moved to a detention cell. On 12 August 1995 at 10.45 a.m. the applicant revealed her identity and she was released at 11.00 a.m.
9. Immediately after her release, the applicant collapsed and was hospitalised for three days diagnosed with high blood pressure.
10. The charge with the offence of refusing to reveal her identity was not followed up by an indictment. The outcome of the applicant's dispute with the bus company is unknown.
11. On 16 August 1995 the applicant complained about the detention to the Chief Constable of Århus (Politimesteren i Århus). In a letter of 14 September 1995 the Chief Constable provided his comments on the course of event, stating inter alia that the applicant had not been in possession of any papers which could have revealed her identity, that she appeared hysterical and refused to reveal her identity and that in the light thereof for security reasons she was placed in a detention cell. Furthermore, the Chief Constable noted that during the detention the applicant was regularly attended to and called upon through the intercommunication system but that each approach was met with screaming and continuing refusal to reveal her identity,
12. On 14 June 1996 the applicant claimed compensation for having been detained. The Chief Constable decided on the matter on 18 July 1996, and in so far as relevant his letter of the same day to the applicant reads as follows:
“In connection with your previous complaint ... you received a ... letter of 14 September 1995 from Chief Superintendent HJH. [My] reply to your complaint... will not differ essentially from the content of [that letter].
However, in view of your relatively advanced age I find reason to regret that you were not, as promised, attended to by a doctor in connection with your stay in the detention cell.
In general, I find the fact that you were taken to the police station, that you were placed in the detention cell, and that the length of your stay in the detention cell from 11.00 p.m. until your release the following day at 11.00 a.m., totalling 12 hours can be ascribed substantially to your conduct and unwillingness to assist in replying to the question on which the police needed clarification.
This decision can be appealed against to the Ministry of Justice...
The claim for compensation made by you as regards the deprivation of liberty will be decided by the Regional State Prosecutor, who has received a copy of this letter”.
13. The applicant did not appeal to the Ministry of Justice against the Chief Constable's decision, but on 31 July 1996 she complained against the decision to the Regional State Prosecutor in Viborg (Statsadvokaten i Viborg), who refused to grant her compensation on 6 February 1997.
14. In accordance with section 1018 e of the Administration of Justice Act on 5 and 12 March 1997 the applicant appealed to the Prosecutor General, who upheld the decision on 25 November 1997.
15. Thereafter, pursuant to section 1018 a of the Administration of Justice Act the applicant brought her claim for compensation before the City Court of Århus (Retten i Århus). The prosecution maintained that the applicant's behaviour necessitated the arrest and the length of the detention. A court session was held on 26 June 1998, in which the applicant, represented by counsel, explained inter alia that she had refused to give her name to the ticket inspector partly because she was angry, partly because he already knew her. She alleged that the police did not question her or talk to her during the arrest, during the transportation to the police station, or after the arrival to the station. She had handed over various belongings among those, she believed, various letters from public authorities bearing her name. Four police officers were heard as witnesses on 17 September 1998. The two police officers who made the arrest explained inter alia that the applicant twice had refused to give her name and address on their request, once after they had warned her that she would be arrested did she not state the data required. It had been difficult to get in touch with the applicant, who screamed and appeared hysterical. At the police station she was brought before the officer on duty and again she refused to reveal her identity. She had not been in possession of any identification. The officer who had been on duty on 11 August 1995 explained among other things that after repeated attempts to obtain the applicant's name and date of birth, he gave up and the applicant was thereafter placed in a waiting room, whereto he went at least once without success to ask her to disclose her personal data before he was off duty at 11 p.m. The officer who had been on duty on 12 August 1995 as from 6.30 a.m. stated inter alia that several times during the morning he send a colleague down to try to get the requested data from the applicant, but they only succeeded around 10.45 a.m., whereupon she was released. A note of 9 July 1996 from the Chief of Police in Århus was submitted, of which it appeared that the applicant's case had been thoroughly talked over with the group of duty officers. It had been discussed in particular that the applicant had not been attended to by a doctor in connection with her placement in the detention cell, that she had been detained for many hours, and that no documentation existed to substantiate which steps had been taken during the evening, the night and the early morning hours in order to gain knowledge of the applicant's identity. The duty officers were ordered, in the future, to appoint at the commencement of every duty period one among them to be responsible for the detainees.
16. By judgment of 25 September 1998 the City Court decided as follows:
“As the [applicant] did not disclose her name and address to the two [named] police officers, she infringed section 750 of the Administration of Justice Act, which authorises the imposition of a fine. Thus, pursuant to section 755, subsection 1 of the Administration of Justice Act the [applicant] could be arrested.
Also, when brought to the police station immediately after the arrest [the applicant] refused to reveal her name and address and consequently, she was put in a waiting room. It is unknown, which efforts were taken to identify [the applicant] in the period between 11.00 p.m. and 06.30 a.m. during which, the sixty-seven year old [applicant] was placed in the detention cell at least for some time, and during which according to the information available she was denied medical treatment. Having regard to the fact that [the applicant] was detained for breaching section 750 of the Administration of Justice Act, the police officers on duty were under an obligation continuously to make attempts to establish her identity, and to secure that the detention did not exceed a period proportionate to the cause of the detention cf. the principles set out in section 760, subsection 1 and section 755, subsection 4 of the Administration of Justice Act. Under these circumstances, the court finds that there was no reason to extend the detention until the following day 11.00 a.m. Accordingly, [the applicant] is entitled to compensation in the amount of DKK 2,200 pursuant to section 1018 a, subsection 1 of the Administration of Justice Act.”
17. The prosecution appealed against the judgment to the High Court of Western Denmark (Vestre Landsret), before which the applicant amended slightly her statement given before the City Court in that she admitted that the police had asked her before and after the arrest to provide them with her personal data, but that she had refused because she had been angry. Two of the police officers who were heard as witnesses before the City Court repeated their testimonies.
18. On 11 February 1999 the High Court gave judgment against the applicant stating as follows:
“Having breached section 750 of the Administration of Justice Act [the applicant] could be arrested pursuant to section 755, subsection 1 of the Administration of Justice Act.
During the arrest, and the subsequent detention [the applicant] was requested continuously to reveal her name and address, which she refused. Furthermore, she did not possess any identity papers, which could have enabled the police to determine her name and address. Finally, [the applicant] was released as soon as she revealed her name and address.
Under these circumstances, there is no basis for granting [the applicant] compensation pursuant to section 1018 a, subsection 1 of the administration of Justice Act.
Moreover, as no circumstances has been established, which could provide a basis for granting compensation pursuant to section 1018 a, subsection 2, [the court finds for the prosecution.]”
19. The applicant's request of 24 February 1999 for leave to appeal to the Supreme Court (Højesteret) was refused by the Leave to Appeal Board (Procesbevillingsnævnet) on 25 May 1999.
20. The relevant provisions of the Administration of Justice Act reads as follows:
Section 101, subsection 2:
“The Regional State Prosecutors shall supervise the Chief Constables' conduct as to criminal trials, and hear appeals against decisions made by the Chief Constables as to instigation of criminal proceedings. Decisions by the Regional State Prosecutors cannot be appealed against to the Prosecutor General or to the Ministry of Justice... “
Section 109, subsection 1:
“The Minister of Justice is the chief superior of the police and exercises his powers through the National Commissioner of Police, the Commissioner of the Copenhagen Police and the Chief Constables”
Section 750:
“... Every person has a duty to disclose his name, address and date of birth to the police upon request. Failure to do so is punishable with a fine.”
Section 755:
1. “The police may arrest any person who is reasonably suspected of a criminal offence subject to public prosecution, if arrest must be deemed necessary to prevent further criminal offences, to secure the person's presence for the time being or to prevent his association with others. ...
4. “No arrest may be made if, in the nature of the case or the circumstances in general, deprivation of liberty would be a disproportionate measure.”
Section 758
1. “An arrest must be carried out as leniently as the circumstances permit. In compliance with section 792 e, the police may search and examine the person affected and his clothes with a view to depriving him of belongings which can be used for violent behaviour or for his absconding, or which may cause danger to the person affected or to others. The police may temporarily seize such belongings and money that are found in the person's possession. Otherwise, during an arrest the person affected is not subject to any limitations of his personal liberty other than those necessitated for the purpose of the arrest and for the prevention of disorder.
2. The police shall as soon as possible inform the person being arrested of the charge against him and the time of his arrest. It must appear from the police report that this rule have been observed”
Section 760, subsection 1:
“Any person who is arrested must be released as soon as the basis for the arrest ceases to exists.”
Section 1018 a:
“1. Any person who has been arrested or held in custody as part of a criminal prosecution is entitled to compensation for the damage suffered thereby if the charges are withdrawn or the accused is acquitted ...
2. Even if the conditions for granting compensation under subsection 1 are not satisfied, compensation may be granted if the deprivation of liberty cannot be considered proportionate to the outcome of the prosecution, or if it is found unreasonable for other particular grounds.
3. The compensation may be reduced or refused, if the person charged has given rise to the measures himself.”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
